         Case 1:19-cv-00367-MKV Document 20 Filed 03/07/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

LAZAR SHCHERB,
                                                           Case No. 1:19-cv-000367
                         Plaintiff,
        v.                                                 Hon. J. Paul Oetken
ANGI HOMESERVICES INC.,
HOMEADVISOR, INC., ANGIESLIST, INC.,
IAC/INTERACTIVE CORP.,
                         Defendants.


                                       NOTICE OF MOTION

       PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law in Support

of defendants’ Motion to Dismiss, and upon all pleadings and proceedings heretofore and herein,

defendants ANGI Homeservices, Inc., HomeAdvisor, Inc., Angie’s List, Inc., and

IAC/InterActiveCorp. will move this Court at the courthouse located at 40 Foley Square, New

York, New York 10007, at a date and time to be set by the Court, or as soon thereafter as counsel

can be heard, for an Order, pursuant to Federal Rule of Civil Procedure 12(b)(6), dismissing the

Complaint in its entirety, with prejudice, together with such other and further relief as this Court

deems just and proper.

Dated: March 7, 2019

                                                     CARLTON FIELDS, P.A.

                                                     By:    /s/ Michael D. Margulies_____
                                                            Michael D. Margulies
                                                     405 Lexington Avenue, 36th Floor
                                                     New York, New York 10174
                                                     T: (212) 430-5500
                                                     F: (212) 430-5501
                                                     Attorneys for Defendants ANGI
                                                     Homeservices, Inc., HomeAdvisor, Inc.,
                                                     Angies List, Inc. and IAC/InterActiveCorp.
